                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

XAVIER LOVE,

        Plaintiff,
                                                  Case No. 18-cv-386-jdp
   v.

DR. KARL HOFFMANN, KOREEN
FRISK, DOBBERT, CAROL SWAN,
NICOLE KRAHENBAHL, BRIDGET
RINK, MARYAH MARTIN, BARKER
MICHELLE SCHROEDER and
DR. MARK HEBERLEIN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                8/23/2019
        Peter Oppeneer, Clerk of Court                     Date
